          Case 7:19-mj-06454-UA Document 1 Filed 07/11/19 Page 1 of 5



Approved:
            CHRISTOPHER D. BRUMWELL
            Assistant United States Attorney


Before:     THE HONORABLE PAUL E. DAVISON
            United States Magistrate Judge
            Southern District of New York

                                             x

 UNITED STATES OF AMERICA                        COMPLAINT

             V.                                  Violations of
                                                 18 U.S.C. §§ 922(g) (1)
 PATRICK WILLIAMS/                               and 2; 21 U.S.C. §
                                                 841(b)(1)(C)
                        Defendant
                                                 COUNTY OF OFFENSE:
                                                 WESTCHESTER

                                             x

SOUTHERN DISTRICT OF NEW YORK, ss.:


           Robert Lombardi/ being duly sworn, deposes and says
that he is a Task Force Officer with the Federal Bureau of
Investigation, and charges as follows:

                                 COUNT ONE

            1. On or about July II/ 2019, in the Southern
District of New York/ PATRICK WILLIAMS/ the defendant/ knowing
that he had previously been convicted in a court of a crime
punishable by imprisonment for a term exceeding one year/
knowingly and intentionally did possess/ in and affecting
commerce, ammunition and a firearm/ to wit: seven .40 caliber
bullets manufactured by Winchester/ which were loaded in a
Taurus PT-140 .40 caliber pistol (the "Taurus PT-140//); the
ammunition and firearm having been previously shipped and
transported in interstate and foreign commerce.


                                 COUNT TWO

            2. On or about July II/ 2019, in the Southern
District of New York/ PATRICK WILLIAMS/ the defendant/ knowing
that he had previously been convicted in a court of a crime
punishable by imprisonment for a term exceeding one year/
knowingly and intentionally did possess/ in and affecting
        Case 7:19-mj-06454-UA Document 1 Filed 07/11/19 Page 2 of 5



                                    2
commerce, ammunition and a firearm, to wit: four .45 caliber
bullets manufactured by Hornady, which were loaded in a
Springfield Armory XDS .45 caliber pistol (the "Springfield
Armory XDS"); the ammunition and firearm having been previously
shipped and transported in interstate and foreign commerce.


    (Title 18, United States Code, Sections 922(g)(l) and 2.)


                              COUNT THREE

            3. On or about July II/ 2019, in the Southern
District of New York, PATRICK WILLIAMS/ the defendant/
infcentionally and knowingly distributed and possessed with
infcenfc to distribute a controlled substance.

           4. The controlled substance that PATRICK WILLIAMS/
the defendant/ distributed and possessed with intent to
distribute contained a detectable amount of MDMA/ in violation
of 21 U.S.C. § 841(b) (1) (C) .

   (Title 21, United States Code/ Sections 812, 841(a)(l), and
                             841(b)(1)(C) .)

           The bases for my knowledge and for the foregoing
charge are/ in part/ as follows:


          5. I am an Investigator with the New York State
Troopers and a Task Force Officer with the FBI Violent
Crime/Safe Streets Task Force (the "Task Force")/ and I have
been personally involved in the investigation of this matter.
This affidavit is based upon my personal participation in the
investigation of this matter/ my conversations with law
enforcement agents/ as well as my examination of reports and
records. Because this affidavit is being submitted for the
limited purpose of establishing probable cause/ it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions/ statements and conversations of others are reported
herein, they are reported in substance and in part.

           6. Based on conversations wifch another member of the
New York Stafce Troopers/ I know that:


           a. On or about July II/ 2019 at approximately 1:30
                AM/ two members of the New York State Troopers
                 ("Trooper-l" and "Trooper-2") were stationed on
       Case 7:19-mj-06454-UA Document 1 Filed 07/11/19 Page 3 of 5



                                   3
               State Route 9 in the vicinity of the village of
               Croton-Hudson.


          b. Trooper-1 and Trooper-2 observed a black Dodge
               Journey/ New York license plate number HRZ4163
               (the "Black Dodge") and another car traveling in
               excess of the speed limit.

          c. Trooper-1 and Trooper-2 attempted to stop the
               Black Dodge and the other vehicle/ but the Black
               Dodge sped away.

          d. Trooper-1 and Trooper-2 followed the Black Dodge
               through State Route 9, the City of Peekskill/ and
               the Town of Corfclandt.

          e. During the chase/ the Black Dodge crashed into
               the car driven by Trooper-1 and Trooper-2 twice
               in the Town of Corfclandt. After the second
               collision/ the driver of the Black Dodge 90! out
               of the car and put his hands up in the air.

          f. Trooper-1 and Trooper-2 placed the driver under
               arrest and searched the Black Dodge. Trooper-1
               and Trooper-2 did not see any other person inside
               the Black Dodge.

          g. During the search of the Black Dodge/ Trooper-1
               and Trooper-2 found the Taurus PT-140 and the
               Springfield Armory XDS under fche driver's seat.

          h. Trooper-1 and Trooper-2 also found approximately
               seven grams of a substance that field tested
               positive as MDMA in fche center console of the
               Black Dodge.

          i. After being placed under arrest/ the driver
                stated that his name was Patrick Williams, and
               that his date of birth is September 13, 1987. He
               also stated that he resides at 95 Weirfield
               Street in Brooklyn/ New York.

          7. On or about July II/ 2019, I reviewed
biographical information and a photograph of PATRICK WILLIAMS/
the defendant/ in a database maintained by law enforcement.
This database identifies WILLIAMS' date of birth as September
13, 1987, and identifies his address as 95 Weirfield Street in
        Case 7:19-mj-06454-UA Document 1 Filed 07/11/19 Page 4 of 5



                                    4
Brooklyn/ New York. Also/ I personally observed the driver of
the Black Dodge in the Town of Cortlandfc after he was arrested/
and his appearance matches the appearance of the photograph of
WILLIAMS in the database I review. Therefore/ I believe that
fche driver of the Black Dodge is WILLIAMS.

          8. As part of my investigation of this matter/ I
have been informed by an agent ("Agenfc-l") of the United States
Bureau of Alcohol/ Tobacco and Firearms ("ATF")/ which has data
on the manufacturing of ammunition and firearms/ that the rounds
of ammunition discovered in the Black Dodge; as well as the
Taurus PT-140 and Springfield Armory XDS/ were not manufactured
in the State of New York.

          9. I have personally examined the Taurus PT-140/ and
observed that the serial number on the back strap of the gun has
been filed down. The serial number of the Taurus PT-140 in the
lower receiver of the gun/ however/ was not defaced. Based on
my conversation with Agenfc-1/ I know Agent-1 traced the Taurus
PT-140 based on its serial number/ and determined that it was
stolen earlier this year in South Carolina.

         10. Based on my training and experience, I know that
seven grams of MDMA is a quantity that is consistent with
distribution rather than personal use.


          11. I have reviewed criminal history records
pertaining to PATRICK WILLIAMS/ the defendant/ and learned that
WILLIAMS was convicted on or about April 18, 2012, in Kings
County Supreme Court/ of criminal sale of a firearm in the
second degree/ in a violation of New York Penal Code Section
265.12(2), which is a felony punishable by imprisonment for more
than one year. Based on my review of the criminal history
records/ I am aware that WILLIAMS was sentenced to four years'
imprisonment/ and incarcerated from on or about May 17, 2012 to
November 24, 2014.
       Case 7:19-mj-06454-UA Document 1 Filed 07/11/19 Page 5 of 5




          WHEREFORE/ deponent respectfully requests that PATRICK
WILLIAMS, the defendant/ be arrested, and imprisoned or bailed/
as the case may be.




                            Investigator Robert Lombardi
                           Task Force Officer



Sworn to before me this
UWa^ p£-^Tul^/ .2019



THE~H<%)RABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
